Appellant was indicted for assault with intent to murder on one Garrett, convicted of aggravated assault, and his punishment fixed at a fine of $400.
Appellant owed Garrett an account. Garrett had met him some two weeks before the difficulty and demanded payment. On the occasion of the difficulty appellant had started to his place of business with a hammer in his hand and was invited by one of the witnesses to ride to town in his car. The witness told appellant he was going to get gasoline at Garrett's garage, stopped his car for that purpose and asked appellant to get out so the tank, which was under the seat, might be filled. One of Garrett's employes was attending to the gasoline and Garrett, who was in the rear of the building, came out and began a conversation with appellant about the account, demanding payment in quite peremptory language, and as State's witnesses described it, in a very earnest manner. Appellant said that he had no money to pay the account, and further, that the account was not right, and demanded of Garrett that *Page 236 
he take his hands out of his pockets. Garrett struck appellant a blow on the head with his fist and cut a gash about half an inch long and about one-eighth inch deep, which bled and which appellant says dazed him. About the time the blow was struck appellant drew his pistol — State's witnesses claiming he was drawing at the time he was struck. He made an effort to shoot Garrett, who dodged around the car and appellant was warned by a witness not to shoot Garrett as he was unarmed. Garrett finally ran and was fired at by appellant twice, once after he had got some distance up the street and again after he had gotten into an automobile and started away.
The court charged the jury on assault to murder, aggravated assault, self-defense, adequate cause and provoking the difficulty. We do not think the issue of provoking the difficulty was raised by the evidence. There are several assignments criticising the charge of the court and the special charge given at the request of the State.
At the time the shots were fired Garrett was not only retreating but was doing so hurriedly, and had reached a point some distance from appellant at the time the first shot was fired, and had increased the distance and was fleeing from him in an automobile at the time the second shot was fired.
It is evident from all the testimony, including that of appellant, that at the time the shots were fired deceased was doing no act which, viewed from appellant's standpoint, manifested any intention of doing him harm, and in our opinion the issue of self-defense was not raised. Lynch v. State, 24 Texas Crim. App., 350; Hinton v. State, 24 Tex. 45; Bush v. State, 40 Tex.Crim. Rep.; Branch's Crim. Law, sec. 462.
It was apparent that appellant was guilty of an assault, the grade and amount of punishment to be determined by the jury.
While appellant was testifying as a witness counsel for the State was permitted, over objection, to ask him if he had not been named in a divorce petition, which the prosecuting witness, Garrett, had filed against his wife, as the co-respondent or cause of said separation by reason of his familiarities and associations with the prosecutor's wife. The appellant answered this question in the negative. It appears from the prosecuting witness' testimony that he had nothing against appellant; that he did not like him, and it seems clear that at the time the difficulty began that appellant's presence at the place was incidental to his riding to town with the witness Mayfield; that the meeting was brought about by Garrett, and that his conduct was aggressive and his language insulting. There was no evidence that appellant had maintained improper relations toward the wife of Garrett, nor was there any evidence that in the divorce proceedings appellant was named. It tended to put appellant in a bad light before the jury, and if the State had been able to prove the fact it would not under the circumstances have been admissible in the absence of some circumstances bringing it to appellant's knowledge. Darnell v. State, 58 Tex. Crim. 585; Daniels v. State, 71 Tex.Crim. Rep.. The action of the prosecuting attorney in asking the question was prejudicial to the appellant and the court was in error in permitting it, and not instructing the *Page 237 
jury to disregard it. Vick v. State, 71 Tex.Crim. Rep.; Hodges v. State, 73 Tex.Crim. Rep., 166 S.W. Rep., 512; Vernon's C.C.P., p. 395, and cases cited.
While the issue of self-defense was not in the case the fact that the court in the absence of evidence that appellant provoked the difficulty, instructed the jury on that subject, was calculated to indicate to the jury that in the mind of the court there was evidence that appellant was in the wrong from the beginning. This, together with the improper question mentioned above, was prejudicial to the appellant and may have been an element in enhancing the punishment assessed. Because of them we believe the court should have granted a new trial, and his failure to do so will require a reversal of the judgment of the lower court, which is ordered.
Reversed and remanded.
RENDERGAST, JUDGE, absent.
                          ON REHEARING.                          May 9, 1918.